The opinion of the court was- delivered by
Bennett, J.
We think there was manifest error in the county court, in admitting in evidence the copy of Mower’s deposition. The court, upon proof that the original deposition had been destroyed, and that the copy, which had been filed with the clerk, was a true copy, permitted it to be read. The deponent was not dead, so as to make that a ground for admitting secondary evidence; the original deposition had never been used upon a previous trial; and no copy of the caption or certificate purports to have been given or proved.^ We know of no rule of law, that makes the copy of the *531deposition admissible. Though it was a great misfortune, that caused this, and other valuable papers, to be destroyed in the burning of the court house, yet, if iwe admit this copy, it must furnish a rule for the admission of copies in all cases, upon proof that the originals have been destroyed, — and that, too, without any proof as to the caption and certificate being originally correct.
A new deposition; in this case, can be taken; and we think it should be done, rather than make an innovation upon the rules of evidence, which would, in its consequences, foe prejudicial in the administration of justice.
For this cause the judgment of .the county court must be reversed.